Citation Nr: 1721736	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral leg/knee condition, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back condition, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran, I.O., and M.H.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and others testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in October 2016.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral leg condition and back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has level IV hearing in the right ear and level III hearing in the left ear.

2.  The Veteran did not appeal a September 2011 rating decision which continued a denial for service connection for a bilateral leg disability, but evidence received since that rating decision relates to a previously unestablished element of the claim.

3.  The Veteran did not appeal a September 2011 rating decision which continued a denial for service connection for a back disability, but evidence received since that rating decision relates to a previously unestablished element of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The September 2011 rating decision which denied service connection for a bilateral leg condition is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

3.  The September 2011 rating decision which denied service connection for a back condition is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service-connected bilateral hearing loss is currently rated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 at 10 percent.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in October 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
80
80
65
LEFT
35
60
80
85
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 88 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of IV in the right ear and III in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 10 percent evaluation, consistent with the assigned rating.

Notably, the examination report lists the average threshold for the right ear as 68 dB, even though the correct average of the relevant thresholds is 65 dB.  However, even if the listed 68 dB average was utilized, it would still result in a hearing level of IV for the right ear and an overall rating of 10 percent.

The Board has also considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment and allows for use of Table VIA, which evaluations hearing impairment based only on pure tone averages, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.

The Veteran's private treatment records contain an audiogram from September 2015.  However, it is not adequate for rating purposes because thresholds at 3000 Hz and speech discrimination scores were not recorded.

In sum, objective testing of the Veteran's hearing revealed levels of impairment consistent with the 10 percent rating assigned during the appeal period.  The Board has considered the functional effects of the Veteran's condition.  He testified that he had difficulty understanding his wife, and the VA examiner noted difficulties with background noise and with group communication.  However, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. at 369, 370 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  New and Material Evidence

Generally, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Historically, the Veteran was denied service connection for a bilateral leg condition and a back condition in a September 2008 rating decision, which he did not appeal.  The basis of the denial was that there was no incurrence of an injury or disease in service.  Notably, the Veteran's service treatment records are not available for review.  See September 2008 VA Memorandum.  In a September 2011 rating decision, his claims were denied on the basis that no new and material evidence had been received to reopen the claims.  In December 2013, his claims were administratively denied because the RO asked for, but did not receive, evidence showing either a leg or back condition being incurred in service.  He perfected an appeal of this December 2013 decision.

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the prior final rating decision, additional evidence has been received.  Specifically, the Veteran submitted a November 2016 private opinion which noted diagnoses of arthritis in the back and right knee, and stated that the Veteran's "military affairs have had a lot to do with" these diagnoses.

This opinion is new, as it was not part of the evidence at the time of the prior final decision.  It is also material, as it relates to the previously unestablished element of whether the Veteran's current conditions were attributable to service.  Therefore, new and material evidence has been received, and the claims are reopened.  However, further development is necessary prior to adjudicating these claims on the merits.



ORDER

A rating higher than 10 percent for bilateral hearing loss is denied.

The claim for service connection for a bilateral leg/knee condition is reopened; the appeal is granted to this extent only.

The claim for service connection for a back disability is reopened; the appeal is granted to this extent only.


REMAND

As noted above, the Veteran submitted a November 2016 opinion which related his leg and back conditions to his military service.  However, there was no rationale or explanation provided by this private physician to support his conclusion, and therefore there is little probative value in the opinion.

Nevertheless, the evidence of record is sufficient to obtain a VA examination to assess the etiology of the Veteran's conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Shade, 24 Vet. App. at 110 (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral leg/knee condition.  The claims file should be made available to the examiner, who should indicate that it was reviewed as part of his/her examination report.  The examiner should also take a complete history from the Veteran.  All indicated tests and studies should be completed.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left and/or right leg or knee condition which is etiologically related to service.

Although the examiner must review the claims file, his/her attention is directed to the following evidence:

a.  The Veteran had active service as a tank commander from August 1954 to August 1957.  Service treatment records for this period are not available.

b.  VA records dated July 1998 reflect a diagnosis of bilateral knee degenerative joint disease.  Private records from October 2015 show tricompartmental arthritis of the bilateral knees.

c.  In an April 2008 statement, the Veteran attributed his leg problems to frostbite sustained during service in Korea.  In August 2008, he stated that he injured his legs while changing a track on his tank.  In October 2016, he attributed his condition to prolonged standing (up to 22 hours a day) in below-zero weather during service.

The examiner should provide a complete explanation for the requested opinion, citing to the evidence when necessary to support the conclusion reached.  Because the Veteran's service treatment records are not available, the examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back condition.  The claims file should be made available to the examiner, who should indicate that it was reviewed as part of his/her examination report.  The examiner should also take a complete history from the Veteran.  All indicated tests and studies should be completed.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a back condition which is etiologically related to service.  The examiner should also provide an opinion as to whether  it is at least as likely as not (50 percent or greater probability) that the Veteran has a back condition which is caused or aggravated by his bilateral leg/knee conditions.  

Although the examiner must review the claims file, his/her attention is directed to the following evidence:

a.  The Veteran had active service as a tank commander from August 1954 to August 1957.  Service treatment records for this period are not available.

b.  VA records dated July 1998 reflect a history of a low back injury in 1991, and that the Veteran underwent lumbar surgery with Rogozinski spinal rod system in April 1992.

c.  In an April 2008 statement, the Veteran attributed his back problem to his leg/knee conditions.  In August 2008, he stated that he injured his back while changing tracks on his tank.  In October 2016, he testified that he slipped and fell off a tank during service and injured his back, and that he had experienced back pain since that time.

The examiner should provide a complete explanation for the requested opinions, citing to the evidence when necessary to support the conclusion reached.  Because the Veteran's service treatment records are not available, the examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

If the examiner is unable to render the requested opinions without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Following completion of the foregoing, readjudicate the Veteran's claims for service connection for a bilateral leg/knee disability and a back disability.  If any claims are not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


